Case 1:17-cv-03936-TWP-MPB Document 199 Filed 08/24/20 Page 1 of 27 PageID #: 2234




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

   COMMON CAUSE INDIANA,                             )
                                                     )
                                  Plaintiff,         )
                                                     )
                               v.                    )        Case No. 1:17-cv-03936-TWP-MPB
                                                     )
   CONNIE LAWSON in her official capacity as         )
   Secretary of State of Indiana,                    )
   J. BRADLEY KING in his official capacity as       )
   Co-Director of the Indiana Election Division, and )
   ANGELA NUSSMEYER in her official capacity )
   as Co-Director of the Indiana Election Division, )
                                                     )
                                  Defendants.        )

                    ORDER ON DEFENDANTS' MOTION TO DISMISS AND
                     PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT

          This matter is before the Court on a Motion to Dismiss filed pursuant to Federal Rule of

   Civil Procedure 12(b)(1) by Defendants Connie Lawson ("Lawson"), Bradley King ("King"), and

   Angela Nussmeyer ("Nussmeyer") (collectively, "Defendants") (Filing No. 180). Also pending

   before the Court is a Motion for Summary Judgment filed pursuant to Rule 56 by the Plaintiff

   Common Cause Indiana ("Common Cause") (Filing No. 182). Common Cause initiated this

   lawsuit to challenge the legality of Indiana's voter registration laws on the basis that they violate

   the procedural safeguards established by the National Voter Registration Act of 1993, 52 U.S.C.

   §§ 20507–20511 ("NVRA"). On June 8, 2018, the Court entered a preliminary injunction against

   the Defendants, which they appealed (Filing No. 103). The Seventh Circuit affirmed the Court's

   issuance of the preliminary injunction and remanded the case for further proceedings (Filing No.

   154). The pending Motions ensued after the remand. For the reasons discussed below, the Court
Case 1:17-cv-03936-TWP-MPB Document 199 Filed 08/24/20 Page 2 of 27 PageID #: 2235




   denies the Defendants' Motion to Dismiss and grants Common Cause's Motion for Summary

   Judgment.

                                          I. BACKGROUND

          The NVRA was enacted to reduce barriers to applying for voter registration, to increase

   voter turnout, and to improve the accuracy of voter registration rolls. The NVRA placed specific

   requirements on the states to ensure that these goals were met.             It established procedural

   safeguards to protect eligible voters against disenfranchisement and to direct states to maintain

   accurate voter registration rolls. Under the NVRA, a voter's registration may be removed from the

   rolls if the voter requests to be removed, if they die, because of a criminal conviction or mental

   incapacity, or because of a change in residency. The NVRA provides, "In the administration of

   voter registration for elections for Federal office, each State shall . . . conduct a general program

   that makes a reasonable effort to remove the names of ineligible voters from the official lists of

   eligible voters." 52 U.S.C. § 20507(a)(4).

          The NVRA further provides, "[a]ny State program or activity to protect the integrity of the

   electoral process by ensuring the maintenance of an accurate and current voter registration roll for

   elections for Federal office . . . shall be uniform [and] nondiscriminatory." 52 U.S.C. §

   20507(b)(1). Furthermore, the NVRA directs,

          A State shall not remove the name of a registrant from the official list of eligible
          voters in elections for Federal office on the ground that the registrant has changed
          residence unless the registrant-

               (A) confirms in writing that the registrant has changed residence to a place
               outside the registrar's jurisdiction in which the registrant is registered; or

               (B) (i) has failed to respond to a notice described in paragraph (2); and
                   (ii) has not voted or appeared to vote (and, if necessary, correct the
                   registrar's record of the registrant's address) in an election during the period
                   beginning on the date of the notice and ending on the day after the date of




                                                     2
Case 1:17-cv-03936-TWP-MPB Document 199 Filed 08/24/20 Page 3 of 27 PageID #: 2236




                   the second general election for Federal office that occurs after the date of
                   the notice.

   52 U.S.C. § 20507(d)(1). Paragraph (2) describes that the notice must be "a postage prepaid and

   pre-addressed return card, sent by forwardable mail, on which the registrant may state his or her

   current address." 52 U.S.C. § 20507(d)(2).

          Thus, in the context of removing voter registrations because of a change in residency,

   Section 20507(d)(1) requires either (1) the voter confirms in writing their change in residency, or

   (2) notice was mailed to the voter who then did not return the notice card and did not vote during

   the next two federal general elections.

          Plaintiff Common Cause Indiana is the Indiana affiliate of Common Cause, which is a

   national nonpartisan, nonprofit grassroots organization that advocates for ethics, good

   government, campaign finance reform, constitutional law, and the elimination of barriers to voting.

   Common Cause works on multiple fronts, including by partnering with other community

   organizations to provide education and training to on-the-ground voting rights activists around the

   State of Indiana as well as by lobbying for nonpartisan redistricting and increasing the number of

   satellite voting locations. Common Cause has one fulltime employee and a limited budget, and it

   relies on its member volunteers for much of its activities. The organization has approximately

   12,000 members who live and vote in Indiana (Filing No. 74-24 at 1–2).

          Defendant Lawson is the Indiana Secretary of State, and, in this capacity, she is the chief

   election official in the State of Indiana. She is charged with performing all ministerial duties

   related to the state's administration of elections. Ind. Code §§ 3-6-3.7-1, 3-6-4.2-2(a). Defendants

   King and Nussmeyer are co-directors of the Indiana Election Division within the Secretary of

   State's office. In this capacity, King and Nussmeyer are the chief state election officials

   responsible for the coordination of Indiana's responsibilities under the NVRA. Defendants King



                                                    3
Case 1:17-cv-03936-TWP-MPB Document 199 Filed 08/24/20 Page 4 of 27 PageID #: 2237




   and Nussmeyer thus are charged with coordinating county voter registration. They are considered

   Indiana's "NVRA officials." Ind. Code § 3-7-11-1; Filing No. 91-1 at 1; Filing No. 91-2 at 1.

          Each county in the State of Indiana has either a county election board or a county board of

   registration. Ind. Code §§ 3-6-5-1, 3-6-5.2-3. Pursuant to the official policies, guidance, and

   standard operating procedures issued by King and Nussmeyer as the co-directors, the individual

   county boards conduct elections and administer election laws within their county. Ind. Code §§

   3-6-5-14, 3-6-5.2-6. The county boards are responsible for maintaining the voter registration

   records in their county by adding, updating, and removing voter registrations (Filing No. 74-1 at

   7).

          While the county boards are responsible for actually physically maintaining their voter

   registration records, list maintenance is dictated by the policies, procedures, and guidance

   established by the election division co-directors and constrained by the election division's business

   rules governing the electronic statewide voter registration system (Filing No. 74-1 at 6–7). This

   electronic statewide voter registration system is "a single, uniform, official, centralized, and

   interactive statewide voter registration list." Ind. Code §§ 3-7-26.3-3, 3-7-26.3-4. King and

   Nussmeyer are responsible for building, managing, and maintaining the statewide voter

   registration system, which includes creating the protocols within the system and issuing official

   policies, guidance, and standard operating procedures to guide the county boards on their duties

   under state and federal law. They also provide training to the county boards (Filing No. 74-1 at

   6–7); Ind. Code § 3-6-4.2-14. The official guidance from King and Nussmeyer as reflected in the

   protocols, documents, and trainings are mandatory (Filing No. 74-1 at 14).

          Regarding the electronic statewide voter registration system, King and Nussmeyer

   establish the standard operating procedures and the business rules that determine how the system




                                                    4
Case 1:17-cv-03936-TWP-MPB Document 199 Filed 08/24/20 Page 5 of 27 PageID #: 2238




   operates. This includes dictating what information will be provided to county election officials to

   help them maintain their individual county voter rolls, and it also dictates what actions the county

   officials are able to take within the "online portal" of the statewide system (Filing No. 74-1 at 6–

   7, 19; Filing No. 74-4 at 7).

          King and Nussmeyer receive and respond to questions from county election officials

   through telephone calls and emails. In advising county officials, King and Nussmeyer often

   respond to the county's inquiries independently and without consulting one another (Filing No. 74-

   1 at 8–9; see also Filing No. 74-7; Filing No. 74-8). King and Nussmeyer do not always agree on

   the required policies and procedures, including about voter registration and list maintenance, when

   they respond to inquiries from the counties (Filing No. 74-1 at 8–9). Nussmeyer and King

   ultimately relegate responsibility for NVRA compliance to the counties by directing counties to

   use their best judgment in implementing the instructions the co-directors provide. Id. at 6–7, 9.

          At the time that Common Cause filed this lawsuit in October 2017, Indiana participated in

   the Interstate Voter Registration Crosscheck Program ("Crosscheck") as a method for identifying

   voters who may have become ineligible to vote in Indiana because of a change in residence. Ind.

   Code § 3-7-38.2-5(d). Crosscheck is an interstate program that was created and administered by

   the Kansas Secretary of State. The program was designed to identify voters who have moved to

   and registered to vote in another state. This was accomplished by comparing voter registration

   data provided by participating states. The participating states would submit their voter registration

   data to Crosscheck, which then compared the first name, last name, and birthdate of registered

   voters to identify possible "matches" or duplicate voter registrations. The output data of possible

   matches was then sent back to the participating states. The individual states would then decide

   what to do with the Crosscheck data. Crosscheck did not receive or distribute primary voter




                                                    5
Case 1:17-cv-03936-TWP-MPB Document 199 Filed 08/24/20 Page 6 of 27 PageID #: 2239




   registration documents, and it did not include signatures or former addresses among the identifying

   information provided to participating states (Filing No. 74-10).

           During the time that Indiana participated in Crosscheck, each year Indiana would provide

   its statewide voter registration list to the Kansas Secretary of State to compare the data with the

   other data from other participating states through Crosscheck. Crosscheck then sent a list of

   possible matches back to Indiana, and within thirty days of receiving this list, Indiana's statute

   required that the "NVRA official" (in this case King and Nussmeyer) "shall provide [to] the

   appropriate county voter registration office" the name and any other information obtained on any

   Indiana voters who share "identical . . . first name, last name and date of birth of [a] voter registered

   in [another] state." Ind. Code § 3-7-38.2-5(d). While the statute required King and Nussmeyer to

   provide this voter data to the county election officials, they only forwarded the data to the county

   officials if the data met a certain "confidence factor," which King and Nussmeyer determine based

   on additional matching data points such as address, middle name, or social security number (Filing

   No. 74-1 at 11–12; Filing No. 74-4 at 8).

           After voter data was provided to the county officials, they determined whether the voter

   identified as a possible match was the same individual who was registered in the county and

   whether the voter registered to vote in another state on a date after they had registered in Indiana.

   Ind. Code § 3-7-38.2-5(d). Within the statewide voter registration system, the county official could

   select for each possible matched voter registration "match approved," "match rejected," or

   "research needed." (Filing No. 74-11 at 6.) The information provided from Crosscheck to the

   county officials in the statewide voter registration system was limited to the personal data of voters;

   it did not include any underlying source documents (Filing No. 74-2 at 7–8). County officials

   generally do not review or request any material outside of the Crosscheck data provided to them




                                                      6
Case 1:17-cv-03936-TWP-MPB Document 199 Filed 08/24/20 Page 7 of 27 PageID #: 2240




   by King and Nussmeyer. No written guidance, manual, step-by-step instruction, or standard

   operating procedure states that any additional inquiry is required or recommended.

          Under the Crosscheck program, the statewide voter registration system did not provide

   information about the dates of registration in Indiana and other states to assist in determining what

   state registration occurred first (Filing No. 74-11 at 6; Filing No. 74-1 at 13). Some county officials

   just assumed that the Indiana registration predated the other state's registration, which would lead

   to cancelling the Indiana registration (Filing No. 74-3 at 11; Filing No. 74-2 at 9; Filing No. 74-6

   at 9; Filing No. 74-5 at 13). Even if dates of registration information was provided, the information

   was incomplete or inconsistent because states that participated in Crosscheck did not always

   populate the registration date field, and they had different policies for determining which date to

   use, so there was no uniform practice among states. Some states did not even provide a definition

   for "date of registration." (Filing No. 74-4 at 9–10; Filing No. 74-1 at 16; Filing No. 74-12 at 2.)

          King and Nussmeyer do not provide guidance or a standardized procedure to the county

   election officials for how to determine whether the record of an Indiana voter is actually the same

   individual who is registered in another state or how to determine whether the out-of-state

   registration is more recent (Filing No. 74-4 at 13–14). Some counties simply approve all matches

   that appear as possible matches from Crosscheck (Filing No. 74-13). Each county has the

   discretion to cancel or not cancel a voter's registration based on their analysis of the data received

   from other states and Crosscheck (Filing No. 74-4 at 13).

          The state statutory authority and directives upon which the above-described processes are

   based is found at Indiana Code § 3-7-38.2-5(d)–(e). Prior to its amendment in 2017, Indiana Code

   § 3-7-38.2-5(d)–(e) read:

          (d) The NVRA official shall execute a memorandum of understanding with the
          Kansas Secretary of State. Notwithstanding any limitation under IC 3-7-26.4



                                                     7
Case 1:17-cv-03936-TWP-MPB Document 199 Filed 08/24/20 Page 8 of 27 PageID #: 2241




          regarding the availability of certain information from the computerized list, on
          January 15 of each year, the NVRA official shall provide data from the statewide
          voter registration list without cost to the Kansas Secretary of State to permit the
          comparison of voter registration data in the statewide voter registration list with
          registration data from all other states participating in this memorandum of
          understanding and to identify any cases in which a voter cast a ballot in more than
          one (1) state during the same election. Not later than thirty (30) days following the
          receipt of information under this subsection indicating that a voter of Indiana may
          also be registered to vote in another state, the NVRA official shall provide the
          appropriate county voter registration office with the name of and any other
          information obtained under this subsection concerning that voter, if the first name,
          last name, and date of birth of the Indiana voter is identical to the first name, last
          name, and date of birth of the voter registered in the other state. The county voter
          registration office shall determine whether the individual: (1) identified in the
          report provided by the NVRA official under this subsection is the same
          individual who is a registered voter of the county; (2) registered to vote in
          another state on a date following the date that voter registered in Indiana; and
          (3) authorized the cancellation of any previous registration by the voter when
          the voter registered in another state.

          (e) If the county voter registration office determines that the voter is described by
          subsection (d)(1) through (d)(3), the county voter registration office shall cancel
          the voter registration of that voter. If the county voter registration office
          determines that the voter is described by subsection (d)(1) and (d)(2), but has
          not authorized the cancellation of any previous registration, the county voter
          registration office shall send an address confirmation notice to the Indiana
          address of the voter.

   (Emphasis added.)

          However, Indiana Senate Enrolled Act 442 (2017) ("SEA 442") amended this Code

   section, effective July 1, 2017, to read:

          (d) The NVRA official shall execute a memorandum of understanding with the
          Kansas Secretary of State. Notwithstanding any limitation under IC 3-7-26.4
          regarding the availability of certain information from the computerized list, on
          January 15 of each year, the NVRA official shall provide data from the statewide
          voter registration list without cost to the Kansas Secretary of State to permit the
          comparison of voter registration data in the statewide voter registration list with
          registration data from all other states participating in this memorandum of
          understanding and to identify any cases in which a voter cast a ballot in more than
          one (1) state during the same election. Not later than thirty (30) days following the
          receipt of information under this subsection indicating that a voter of Indiana may
          also be registered to vote in another state, the NVRA official shall provide the
          appropriate county voter registration office with the name of and any other



                                                    8
Case 1:17-cv-03936-TWP-MPB Document 199 Filed 08/24/20 Page 9 of 27 PageID #: 2242




           information obtained under this subsection concerning that voter, if the first name,
           last name, and date of birth of the Indiana voter is identical to the first name, last
           name, and date of birth of the voter registered in the other state. The county voter
           registration office shall determine whether the individual: (1) identified in the
           report provided by the NVRA official under this subsection is the same
           individual who is a registered voter of the county; and (2) registered to vote in
           another state on a date following the date that voter registered in Indiana.

           (e) If the county voter registration office determines that the voter is described
           by subsection (d), the county voter registration office shall cancel the voter
           registration of that voter.

   (Emphasis added.)

           SEA 442 removed from the statute the requirement to determine whether the individual

   voter authorized the cancellation of any previous registrations when they registered in another

   state. The amendment also removed the requirement to send an address confirmation notice to the

   voter when cancellation had not been confirmed by the voter. Before the statute was amended,

   pursuant to business rules set by King and Nussmeyer, whenever a county official determined that

   a possible match was indeed truly a match and approved the match, that selection in the statewide

   voter registration system would generate a confirmation notice that was mailed to the voter. This

   mailing allowed a person to confirm their registration at the current address, update their

   registration, or cancel it. If the voter did not respond to the mailer, they would be placed in

   "inactive" status. After being placed in inactive status, only if the voter did not vote over the course

   of the next two federal general election cycles could Indiana cancel the voter's registration (Filing

   No. 74-4 at 14).

           Also prior to the amendment by SEA 442, county officials were required to confirm that

   voters who appeared to have registered in another state had also authorized the cancellation of any

   previous registration by the voter when the voter registered in the other state. If the county official

   could not determine that the voter had authorized the cancellation of any previous registration, the




                                                      9
Case 1:17-cv-03936-TWP-MPB Document 199 Filed 08/24/20 Page 10 of 27 PageID #: 2243




   state statute required the county board to send an address confirmation notice to the Indiana address

   of the voter. This was consistent with the written confirmation notice-and-waiting procedures in

   the NVRA at 52 U.S.C. § 20507(d). However, this requirement was removed by SEA 442. SEA

   442 removed the requirement to make the determination that an individual "authorized the

   cancellation of any previous voter registration" and the requirement to send an "address

   confirmation notice." Under SEA 442, a county official's approval of matches would generate a

   cancellation of the voter registration rather than a notice mailer. This resulted in cancellation of a

   voter registration without following the notice-and-waiting requirement for approved matches

   (Filing No. 74-4 at 12).

          During the enactment process of SEA 442, Common Cause's single fulltime employee and

   policy director, Julia Vaughn, testified on behalf of Common Cause before the state legislature

   and also spoke with Lawson's general counsel to explain how SEA 442 would injure Indiana voters

   and threaten their right to vote as well as how it would violate the NVRA. These lobbying efforts

   took time away from other work and issues to which Common Cause could have devoted its time.

   After the statute's amendment, Common Cause devoted time and resources in conducting activities

   such as training sessions aimed at educating voters and community activists about the increased

   risk of erroneous voter registration cancelations. Because of SEA 442, Common Cause changed

   some of its training materials to address the increased risk of voters being wrongly removed from

   the voter rolls (Filing No. 74-24 at 2–4).

          Common Cause filed this lawsuit on October 27, 2017, seeking declaratory and injunctive

   relief, requesting that the Court declare Indiana Code § 3-7-38.2-5(d)–(e) violates the NVRA and

   enjoining Indiana from implementing and enforcing the amended statute (Filing No. 1). After the

   lawsuit was initiated, the Indiana General Assembly enacted House Enrolled Act 1253 ("HEA




                                                    10
Case 1:17-cv-03936-TWP-MPB Document 199 Filed 08/24/20 Page 11 of 27 PageID #: 2244




   1253"), which went into effect on March 15, 2018. HEA 1253 added "confidence factors" to

   Indiana Code § 3-7-38.2-5(d), thereby codifying King and Nussmeyer's policy of providing to the

   county officials only those registrations that met certain "match criteria."

          On March 8, 2018, Common Cause filed a Motion for Preliminary Injunction (Filing No.

   74; Filing No. 75). After hearing the parties' oral arguments, the Court determined that each of the

   factors for the issuance of a preliminary injunction weighed in favor of Common Cause. Therefore,

   on June 8, 2018, the Court entered a preliminary injunction against the Defendants, "prohibiting

   [them] from taking any actions to implement SEA 442 until this case has been finally resolved."

   (Filing No. 103 at 27.) The Defendants appealed the issuance of the preliminary injunction, and

   on August 27, 2019, the Seventh Circuit affirmed the Court's issuance of the preliminary injunction

   and remanded the case for further proceedings (Filing No. 154).

          On October 30, 2019, the Court stayed this matter until May 1, 2020, to see whether the

   Indiana General Assembly would make any changes to SEA 442 that might affect the case (Filing

   No. 162; Filing No. 171 at 2). "On March 21, 2020, Governor Holcomb signed into law SEA 334,

   which amends SEA 442." (Filing No. 168 at 2; see also Filing No. 168-1.)

          SEA 334 amended SEA 442, voided Indiana's memorandum of understanding with the

   Kansas Secretary of State, withdrew Indiana from participation in Crosscheck, and established the

   Indiana Data Enhancement Association ("IDEA") in place of Crosscheck. IDEA is functionally

   identical to Crosscheck in that it receives member states' voter lists and returns purported matches.

   The "NVRA official" (in this case King and Nussmeyer) administers IDEA (Filing No. 184-3 at

   8–11 (SEA 334 §§ 5.1(a)–(b), 5.5(a)–(b))). SEA 334 requires that, "[n]ot later than July 1, 2020,

   the NVRA official shall adopt an order for the administration of voter list maintenance programs

   to be performed by IDEA." Id. at 10 (SEA 334 § 5.5(b)). "If the NVRA official does not adopt




                                                    11
Case 1:17-cv-03936-TWP-MPB Document 199 Filed 08/24/20 Page 12 of 27 PageID #: 2245




   an order by July 1, 2020, . . . the secretary of state shall adopt or amend the order." Id. Thus, the

   oversight and administration of IDEA are placed in the Defendants.

          Under SEA 334, IDEA uses a "matching" system, and within thirty days of comparing data

   from other states, the NVRA official is to provide to county officials a list of all Indiana voters

   having (1) an "identical" "first name, last name, and date of birth of the voter registered in the other

   state," and (2) whose records meet the "confidence factor" threshold. Id. at 11 (SEA 334 § 5.5(c)).

   IDEA does not collect or disseminate the actual voter registration documents underlying its

   "matches" and does not involve direct contact with voter registrants. Id. at 10–12 (SEA 334 § 5.5).

          SEA 334 directs,

          (d) The county voter registration office shall determine whether the individual:

               (1) identified in the report provided by the NVRA official under subsection (c)
               is the same individual who is a registered voter of the county;
               (2) registered to vote in another state on a date following the date that voter
               registered in Indiana; and
               (3) authorized the cancellation of any previous registration by the voter when
               the voter registered in another state.

          (e) If the county voter registration office determines that the voter is described by
          subsection (d), the county voter registration office shall cancel the voter registration
          of that voter. If the county voter registration office determines that the voter is
          described by subsection (d)(1) and (d)(2), but has not authorized the cancellation
          of any previous registration, the county voter registration office shall send an
          address confirmation notice to the Indiana address of the voter.

   (Filing No. 184-3 at 11–12 (SEA 334 § 5.5(d)–(e)).)

          SEA 334 further provides,

          (f) The county voter registration office may rely on written information provided
          either directly by a voter registration office in another state or forwarded from the
          election division from the office in the other state as follows:

               (1) If this information is provided directly from the other state to the Indiana
               county voter registration official, the out-of-state voter registration official
               must provide a copy of the voter's signed voter registration application which




                                                     12
Case 1:17-cv-03936-TWP-MPB Document 199 Filed 08/24/20 Page 13 of 27 PageID #: 2246




               indicates the individual authorizes cancellation of the individual's previous
               registration.
               (2) If the election division forwards written notice from another state to an
               Indiana county voter registration official, the county should consider this
               notice as confirmation that the individual is registered in another jurisdiction
               and has requested cancellation of the Indiana registration. A copy of the actual
               voter signature is not required to be provided to the county for the voter's status
               to be canceled if the written notice is forwarded by the election division.

          County voter registration officials shall review the date the individual registered
          out of state and the date the individual registered in Indiana to confirm which
          registration is more recent when performing the officials' analysis under this
          subsection.

   Id. at 12 (SEA 334 § 5.5(f)).

          After the enactment of SEA 334, the stay in this matter was lifted in early May 2020 (Filing

   No. 169), after which the Defendants filed their Motion to Dismiss (Filing No. 180), and Common

   Cause filed its Motion for Summary Judgment (Filing No. 182).

                                     II.   LEGAL STANDARDS

          A motion to dismiss under Rule 12(b)(1) challenges the court's subject matter jurisdiction.

   Fed. R. Civ. P. 12(b)(1). The burden of proof is on the plaintiff, the party asserting jurisdiction.

   United Phosphorus, Ltd. v. Angus Chem. Co., 322 F.3d 942, 946 (7th Cir. 2003), overruled on

   other grounds by Minn-Chem, Inc. v. Agrium, Inc., 683 F.3d 845 (7th Cir. 2012) (en banc). "The

   plaintiff has the burden of supporting the jurisdictional allegations of the complaint by competent

   proof." Int'l Harvester Co. v. Deere & Co., 623 F.2d 1207, 1210 (7th Cir. 1980). "In deciding

   whether the plaintiff has carried this burden, the court must look to the state of affairs as of the

   filing of the complaint; a justiciable controversy must have existed at that time." Id.

          "When ruling on a motion to dismiss for lack of subject matter jurisdiction under Federal

   Rule of Civil Procedure 12(b)(1), the district court must accept as true all well-pleaded factual

   allegations, and draw reasonable inferences in favor of the plaintiff." Ezekiel v. Michel, 66 F.3d




                                                    13
Case 1:17-cv-03936-TWP-MPB Document 199 Filed 08/24/20 Page 14 of 27 PageID #: 2247




   894, 897 (7th Cir. 1995) (citation omitted). Furthermore, "[t]he district court may properly look

   beyond the jurisdictional allegations of the complaint and view whatever evidence has been

   submitted on the issue to determine whether in fact subject matter jurisdiction exists." Id. (citation

   and quotation marks omitted).

          The purpose of summary judgment is to "pierce the pleadings and to assess the proof in

   order to see whether there is a genuine need for trial." Matsushita Elec. Indus. Co. v. Zenith Radio

   Corp., 475 U.S. 574, 587 (1986). Federal Rule of Civil Procedure 56 provides that summary

   judgment is appropriate if "the pleadings, depositions, answers to interrogatories, and admissions

   on file, together with the affidavits, if any, show that there is no genuine issue as to any material

   fact and that the moving party is entitled to a judgment as a matter of law." Hemsworth v.

   Quotesmith.com, Inc., 476 F.3d 487, 489–90 (7th Cir. 2007). In ruling on a motion for summary

   judgment, the court reviews "the record in the light most favorable to the non-moving party and

   draw[s] all reasonable inferences in that party's favor." Zerante v. DeLuca, 555 F.3d 582, 584 (7th

   Cir. 2009) (citation omitted). "However, inferences that are supported by only speculation or

   conjecture will not defeat a summary judgment motion." Dorsey v. Morgan Stanley, 507 F.3d 624,

   627 (7th Cir. 2007) (citation and quotation marks omitted). Additionally, "[a] party who bears the

   burden of proof on a particular issue may not rest on its pleadings, but must affirmatively

   demonstrate, by specific factual allegations, that there is a genuine issue of material fact that

   requires trial." Hemsworth, 476 F.3d at 490 (citation omitted). "The opposing party cannot meet

   this burden with conclusory statements or speculation but only with appropriate citations to

   relevant admissible evidence." Sink v. Knox County Hosp., 900 F. Supp. 1065, 1072 (S.D. Ind.

   1995) (citations omitted).




                                                    14
Case 1:17-cv-03936-TWP-MPB Document 199 Filed 08/24/20 Page 15 of 27 PageID #: 2248




          "In much the same way that a court is not required to scour the record in search of evidence

   to defeat a motion for summary judgment, nor is it permitted to conduct a paper trial on the merits

   of [the] claim." Ritchie v. Glidden Co., 242 F.3d 713, 723 (7th Cir. 2001) (citations and quotation

   marks omitted). "[N]either the mere existence of some alleged factual dispute between the parties

   nor the existence of some metaphysical doubt as to the material facts is sufficient to defeat a motion

   for summary judgment." Chiaramonte v. Fashion Bed Grp., Inc., 129 F.3d 391, 395 (7th Cir. 1997)

   (citations and quotation marks omitted).

                                          III. DISCUSSION

          The Defendants ask the Court to dismiss this action on the basis that the case is now moot

   and, therefore, subject matter jurisdiction no longer exists because SEA 442—the law challenged

   by Common Cause in its Complaint—was amended by SEA 334. In contrast, Common Cause

   asks the Court to enter summary judgment in its favor and to enter a permanent injunction

   prohibiting the Defendants from implementing Indiana's election laws that violate the NVRA. The

   Court will first address the Motion to Dismiss and then turn to the Motion for Summary Judgment.

   A.     Defendants' Motion to Dismiss

          In their Motion to Dismiss, the Defendants argue that the Court lacks subject matter

   jurisdiction to hear this case because there is no longer a live case or controversy. They explain

   that Article III of the United States Constitution limits the jurisdiction of federal courts to cases

   and controversies, which "requires an actual controversy at all stages of review, not merely at the

   time the complaint is filed." Ciarpaglini v. Norwood, 817 F.3d 541, 544 (7th Cir. 2016) (internal

   citation and quotation marks omitted). The Defendants argue that dismissing moot cases is

   appropriate because a moot case runs afoul of the "live case or controversy" requirement.




                                                    15
Case 1:17-cv-03936-TWP-MPB Document 199 Filed 08/24/20 Page 16 of 27 PageID #: 2249




          The Defendants argue that, in this case, Common Cause's claim centers on Indiana's

   participation in Crosscheck and the enforcement of SEA 442 and the resulting violation of the

   NVRA. However, the Defendants assert, intervening events have occurred, thereby mooting the

   claim brought by Common Cause. The Indiana General Assembly amended SEA 442 with the

   enactment of SEA 334, and Indiana has withdrawn from participation in Crosscheck. They argue

   there is no likelihood that Indiana will again participate in Crosscheck as it has been indefinitely

   suspended. The relief sought by Common Cause has been fully satisfied because SEA 442 will

   not be enforced as it has been amended, and Indiana will no longer participate in Crosscheck. Thus,

   the Defendants argue, there is no longer a case or controversy over the enforcement of SEA 442

   and participation in Crosscheck. The Defendants assert, with no live controversy and with the relief

   sought already provided, the Court lacks subject matter jurisdiction to consider this case any

   further.

          The Defendants further argue that Common Cause's claim specifically addresses SEA 442,

   and any possible claims that Common Cause alleges regarding SEA 334 (the new 2020 law) must

   be addressed in a new, separate lawsuit subject to discovery and a full hearing of the issues. SEA

   442 involved participation in Crosscheck, and SEA 334 "ameliorated the alleged violations that

   existed under the previous law. Any alleged violations under SEA 334, would be entirely new

   claims, and should be treated as such." (Filing No. 181 at 9.)

          In response, Common Cause explains that this case is not about the Crosscheck program

   as the Defendants have characterized the case. Rather, Common Cause filed this lawsuit to enforce

   the NVRA's notice-and-waiting requirements. Common Cause explains that SEA 442 allowed

   Indiana to cancel voter registrations without complying with the notice-and-waiting requirements

   of the NVRA. Common Cause sought a preliminary injunction on the basis that Indiana's election




                                                   16
Case 1:17-cv-03936-TWP-MPB Document 199 Filed 08/24/20 Page 17 of 27 PageID #: 2250




   law failed to follow the provisions of the NVRA, and this Court and the Seventh Circuit held that

   the failure to follow the notice-and-waiting requirements violated the NVRA.

          Common Cause points out that when a challenged law "is repealed or amended mid-

   lawsuit—a 'recurring problem when injunctive relief is sought'—the case is not moot if a

   substantially similar policy has been instituted or is likely to be instituted." Smith v. Exec. Dir. of

   Ind. War Mems. Comm'n, 742 F.3d 282, 287 (7th Cir. 2014) (internal citation omitted). Common

   Cause acknowledges that SEA 334 amended SEA 442; however, it asserts, SEA 334 kept the same

   impermissible voter cancellation procedures, and it injures Common Cause and Indiana voters in

   the same manner as SEA 442. SEA 334 replaced the Crosscheck program with the identical IDEA

   program. And SEA 334 still allows voter cancellation based on data provided by other states,

   without any direct voter contact, and without following the NVRA's notice-and-waiting

   procedures. Therefore, this lawsuit is not moot because SEA 334 continues the same NVRA

   violations that occurred under SEA 442, and the Court can award relief by enjoining the ongoing

   NVRA violations.

          Concerning the Defendants' argument that any claims relating to SEA 334 must be brought

   in a new lawsuit, Common Cause asserts that granting the Defendants' Motion to Dismiss and

   requiring a new lawsuit challenging SEA 334 would unnecessarily waste judicial resources. The

   Defendants' suggestion would require a new lawsuit challenging the same provision of the Indiana

   Code based on the same section of the NVRA because of the same wrongful conduct of the same

   Defendants. The parties would face the same motions for preliminary injunction, to dismiss, and

   for summary judgment, and they would repeat the same discovery and prepare for trial based on

   insignificant amendments to a law that is frequently amended. The Court and the parties should

   not be subjected to such a waste of resources or the burden of relitigating indistinguishable claims.




                                                    17
Case 1:17-cv-03936-TWP-MPB Document 199 Filed 08/24/20 Page 18 of 27 PageID #: 2251




          In reply, the Defendants argue that this case really is about Crosscheck, and further,

   Common Cause misreads SEA 334. They assert that the "plain language of SEA 334 provides that

   if another state provides information to an Indiana county voter official, the other state must

   provide a copy of the voter's signed voter registration application which indicates the individual

   authorizes cancellation of the individual's previous registration. SEA 334 § 8(f)(1)." (Filing No.

   194 at 2.) The Defendants argue the provisions of SEA 334 are significantly different from SEA

   442, so this case about SEA 442 is moot, and any claims pertaining to SEA 334 must be brought

   in a new action.

          After a careful review of SEA 442, SEA 334, the Complaint, and the Court's Order issuing

   the preliminary injunction, the Court concludes that this case is not mooted by the enactment of

   SEA 334. Common Cause's arguments are well-taken. A case does not become moot if the

   amendment to the challenged law does not fully resolve the problem at issue in the case. The

   gravamen of Common Cause's Complaint is that Indiana's election law violates the NVRA by

   allowing cancellation of voter registrations without direct contact from the voter or, alternatively,

   providing notice to the voter and then waiting two election cycles before cancelling the voter

   registration. This Court and the Seventh Circuit understood this to be the issue when granting and

   affirming injunctive relief.

          While SEA 334 amended SEA 442 and replaced Crosscheck with IDEA, the issue raised

   by the Complaint remains—allowing cancellation of voter registrations without direct contact from

   the voter or, alternatively, providing notice to the voter and then waiting two election cycles before

   cancelling the voter registration. SEA 334 expressly provides,

          If the election division forwards written notice from another state to an Indiana
          county voter registration official, the county should consider this notice as
          confirmation that the individual is registered in another jurisdiction and has
          requested cancellation of the Indiana registration. A copy of the actual voter



                                                    18
Case 1:17-cv-03936-TWP-MPB Document 199 Filed 08/24/20 Page 19 of 27 PageID #: 2252




          signature is not required to be provided to the county for the voter's status to be
          canceled if the written notice is forwarded by the election division.

   (Filing No. 184-3 at 12 (SEA 334 § 5.5(f)(2)).) Section 5.5(f)(2) allows cancellation of voter

   registrations without direct contact from the voter and without the NVRA's notice-and-waiting

   protection. Therefore, an actual controversy—the same controversy raised in the Complaint—still

   remains between the parties, and the Court is able to provide effectual relief; thus, the case is not

   moot. Subject matter jurisdiction still exists in this Court. The Court agrees with Common Cause's

   position that requiring a new lawsuit for SEA 334 would be an unnecessary waste of the Court's

   and the parties' resources and time. The Defendants' Motion to Dismiss is DENIED.

   B.     Common Cause's Motion for Summary Judgment

          Common Cause filed its Motion for Summary Judgment, asking the Court to enter

   summary judgment in its favor and to permanently enjoin the Defendants from implementing

   Indiana's election laws that would allow county officials to remove voters' registrations because of

   a change in residence without a request or confirmation in writing directly from the voter that the

   voter is ineligible or does not wish to be registered or without the NVRA's notice-and-waiting

   protections.

          In support of its Motion for Summary Judgment, Common Cause asserts similar arguments

   it made in opposition to the Defendants' Motion to Dismiss. Common Cause argues that SEA 334,

   like its predecessor SEA 442, violates the NVRA by allowing cancellation of a voter's registration

   without direct contact with the registered voter. SEA 334 permits cancellation without a request

   from the registered voter and without following the notice-and-waiting procedures.

          Common Cause asserts,

          The District Court has already made factual findings consistent with the foregoing
          descriptions of the NAACP, the League, and Common Cause Indiana, their
          missions, and their efforts to counteract the effects of SEA 442, . . . [and]



                                                    19
Case 1:17-cv-03936-TWP-MPB Document 199 Filed 08/24/20 Page 20 of 27 PageID #: 2253




           Plaintiffs['] actions are ongoing, as SEA 334 is substantially similar to SEA 442.
           Since the enactment of SEA 334, Plaintiffs have redoubled their efforts.

   (Filing No. 183 at 27.) Common Cause further points out,

           Both this Court and the Seventh Circuit have ruled on the meaning of relevant
           NVRA requirements, which now operate as law of the case. Specifically, the
           Seventh Circuit affirmed that the NVRA requires that Indiana have "direct contact
           with the voter" prior to any removal from the voter registration rolls. See Common
           Cause, 937 F.3d at 958 ("Indiana insists that [SEA 442] complies with the NVRA,
           despite the fact that it omits any direct contact with the voter . . . . The state attempts
           to trivialize that omission, but a review of the NVRA reveals that it is fatal.").

   Id. at 29.

           Common Cause supports its position with additional language from this Court's and the

   Seventh Circuit's decisions from earlier in this litigation:

           The Court "determine[d] that Plaintiffs have a high likelihood of success on the
           merits of their claim that SEA 442 violates some of the requirements of the NVRA
           and threatens disenfranchisement of eligible voters." Id. at 661. The Court found
           that SEA 442 removed the NVRA's "simple procedural safeguard[]" that "a state
           'shall not remove the name of a registrant from the official list of eligible voters ...
           on the ground that the registrant has changed residence unless the registrant,' (1)
           'confirms in writing that [they have] changed residence,' or (2) has failed to respond
           to a mailed notification and has not voted to two federal election cycles." Id.
           (quoting 52 U.S.C. § 20507(d)(1)); see also id. at 650.

   (Filing No. 183 at 13–14.)

           The Seventh Circuit affirmed this Court "was correct to find that the Organizations
           are likely to succeed on the merits of their challenge," Common Cause, 937 F.3d at
           949. The Court also held that the NVRA "forbids a state from removing a voter
           from that state's registration list unless: (1) it hears directly from the voter via a
           'request' or a 'confirm[ation] in writing' that the voter is ineligible or does not wish
           to be registered; or (2) the state goes through the statutorily prescribed [notice and
           waiting process]. Both of these avenues focus on direct contact with the voter." Id.
           at 959 (emphases added; second alteration in original).

   Id. at 14.

           Common Cause argues that, based on the clear law of the case set forth above, a permanent

   injunction prohibiting implementation of SEA 334 is appropriate because SEA 334 commits the




                                                      20
Case 1:17-cv-03936-TWP-MPB Document 199 Filed 08/24/20 Page 21 of 27 PageID #: 2254




   same error as SEA 442, which has been determined to be fatal to the Indiana statute. It allows for

   cancellation of a voter's registration without any direct contact with the registered voter. Like SEA

   442, SEA 334 ignores the NVRA's requirement of either a request from the registrant or

   confirmation in writing that the registrant has changed residence. And it allows cancellation

   without utilizing the notice-and-waiting procedures.

           In response to the Motion for Summary Judgment, the Defendants advance similar

   arguments they made in support of their Motion to Dismiss. They argue that Common Cause's

   case is really about participation in Crosscheck and SEA 442's elimination of a mailer confirmation

   procedure. However, they assert, SEA 334 has withdrawn Indiana from participation in

   Crosscheck, and it requires county officials to determine whether the voter cancelled previous

   registrations or to send a confirmation to the individual's address before cancelling the registration,

   pointing to SEA 334 §§ 5.1, 5.5. The Defendants argue that the amendments to SEA 442 found

   in SEA 334 put Indiana's election laws into compliance with the NVRA's requirements, and, thus,

   summary judgment is not appropriate.

           The Defendants argue,

           SEA 334 explicitly provides in Section 8(f)(1) that if a county receives information
           directly from another state, and not from the Indiana Election Division, "the out-
           of-state voter registration official must provide a copy of the voter's signed voter
           registration application which indicates the individual authorizes cancellation of the
           individual's previous registration."

   (Filing No. 197 at 11.) They further argue,

           Under the doctrine of statutory construction, considering Section 8(f)(1) and 8(f)(2)
           together, Section 8(f)(1) implies that under Section 8(f)(2), if the Indiana Election
           Division notifies a county official that the voter cancelled registration, the Indiana
           Election Division also received a copy of the voter's signed voter registration
           application authorizing cancellation.

   Id. at 12.




                                                     21
Case 1:17-cv-03936-TWP-MPB Document 199 Filed 08/24/20 Page 22 of 27 PageID #: 2255




          The Defendants again argue that Common Cause may not present a new claim or argument

   in its summary judgment motion nor can it amend the pleadings via a summary judgment motion.

   The Defendants assert that SEA 334 has not yet been implemented in regard to IDEA, and they

   are not the individuals who implement or enforce SEA 334 as the county election officials actually

   perform the voter registration list maintenance.

          As discussed in the section above addressing the Motion to Dismiss, the Court concludes

   that SEA 334 continues the violation of the NVRA that the Court determined existed under SEA

   442. Section 5.5(f)(2) allows cancellation of voter registrations without direct contact from the

   voter and without the NVRA's notice-and-waiting protection. As the Seventh Circuit succinctly

   explained, the NVRA "does not set an accuracy threshold; it relies instead on follow-up with the

   individual voter." Common Cause Ind. v. Lawson, 937 F.3d 944, 959 (7th Cir. 2019). That

   "follow-up with the individual voter" is still lacking under Section 5.5(f)(2) of SEA 334.

          The Defendants argue that the Court should read Section 5.5(f)(2) in conjunction with

   Section 5.5(f)(1) to find that Section 5.5(f)(1) implies that under Section 5.5(f)(2), if the Indiana

   Election Division notifies a county official that the voter cancelled registration, the Indiana

   Election Division also received a copy of the voter's signed voter registration application

   authorizing cancellation. However, implying this conclusion is contrary to the explicit language

   of Section 5.5(f)(2), which states, "[a] copy of the actual voter signature is not required to be

   provided to the county for the voter's status to be canceled if the written notice is forwarded by the

   election division," and no other sections of SEA 334 state or even imply that the Indiana Election

   Division receives a copy of the voter's signed voter registration application authorizing

   cancellation. There still is no direct contact with the registered voter, and there is no notice-and-




                                                    22
Case 1:17-cv-03936-TWP-MPB Document 199 Filed 08/24/20 Page 23 of 27 PageID #: 2256




   waiting procedure implemented under Section 5.5(f)(2). Therefore, the NVRA still is violated by

   the Indiana statute.

          Common Cause is not, contrary to the Defendants' assertion, trying to change its theory of

   liability or amend its claims by filing for summary judgment on SEA 334. Common Cause's claims

   and theories still focus on Indiana's election laws violating the requirements of the NVRA for

   direct contact with the registered voter or utilizing the notice-and-waiting procedure. Common

   Cause is not required to file a new lawsuit to challenge SEA 334.

          Regarding the Defendants' argument that summary judgment is inappropriate because they

   are not the individuals who implement or enforce SEA 334 as the county election officials actually

   perform the maintenance of voter registration lists, the Court already has considered and rejected

   this argument.

          The Defendants are the NVRA officials in the state and are responsible for the
          state's compliance with the NVRA. Furthermore, they establish the guidelines,
          policies, and procedures for maintaining the state's voter registration rolls. The local
          county election officials are required to follow the Defendants' directives.
          Therefore, the injury in this case is fairly traceable to the named Defendants.

   (Filing No. 103 at 20.) The Defendants' reliance on Ex parte Young concerning sovereign

   immunity and summary judgment also is unavailing. The named Defendants are directly

   responsible for implementing SEA 334, and the prospective relief sought by Common Cause is

   permissible. See McDonough Assocs., Inc. v. Grunloh, 722 F.3d 1043, 1051 (7th Cir. 2013) ("In

   determining whether the doctrine of Ex parte Young avoids an Eleventh Amendment bar to suit, a

   court need only conduct a 'straightforward inquiry into whether [the] complaint alleges an ongoing

   violation of federal law and seeks relief properly characterized as prospective.'").

          Based on this Court's prior analyses and conclusions when issuing the preliminary

   injunction and the Seventh Circuit's guidance and decision when affirming the issuance of the




                                                    23
Case 1:17-cv-03936-TWP-MPB Document 199 Filed 08/24/20 Page 24 of 27 PageID #: 2257




   preliminary injunction, and based on the designated evidence before the Court, the Court concludes

   that SEA 334 violates the NVRA by allowing cancellation of a voter's registration without direct

   contact with the registered voter and without utilizing the notice-and-waiting procedures.

   Therefore, the Court determines that summary judgment in favor of Common Cause is appropriate.

           The facts and evidence supporting the issuance of injunctive relief have not changed since

   the issuance of the preliminary injunction. Therefore, the Court adopts in full its analyses and

   conclusions found in the preliminary injunction Order (see Filing No. 103 at 12–27).

           As has been held by numerous other courts, the Court determines that a violation
           of the right to vote is presumptively an irreparable harm. See McCutcheon, 134 S.
           Ct. at 1440–41; Reynolds, 377 U.S. at 555; Elrod, 427 U.S. at 373–74, n.29; Ezell,
           651 F.3d at 699; Newby, 838 F.3d at 12–13. Because an individual cannot vote after
           an election has passed, it is clear that the wrongful disenfranchisement of a
           registered voter would cause irreparable harm without an adequate remedy at law.

   (Filing No. 103 at 24.) Remedies available at law cannot adequately compensate for the wrongful

   disenfranchisement of voters.

                   The Court determines that the balance of equities weighs heavily in favor
           of granting an injunction for Common Cause. An injunction prohibiting the
           implementation of SEA [334] will not impose any new or additional harm or
           burdens on the Defendants concerning their efforts to maintain accurate voter
           registration rolls and to ensure fair elections. The Defendants still have numerous
           ways that comply with the NVRA to clean up the state's voter registration rolls. On
           the other hand, not issuing an injunction and allowing SEA [334] to be implemented
           risks the imposition of significant harm on Common Cause and its members
           through the disenfranchisement of rightfully registered voters.

   Id. at 25.

           The public interest would not be disserved by a permanent injunction in this case.

   "[A]llowing eligible voters to exercise their right to vote without being disenfranchised without

   notice" is a significant public interest. Id. at 26. Furthermore,

           If a voter is disenfranchised and purged erroneously, that voter has no recourse after
           Election Day. While the Defendants have a strong public interest in protecting the
           integrity of voter registration rolls and the electoral process, they have other



                                                    24
Case 1:17-cv-03936-TWP-MPB Document 199 Filed 08/24/20 Page 25 of 27 PageID #: 2258




          procedures in place that can protect that public interest that do not violate the
          NVRA.

   Id. at 26–27.

                                         IV. CONCLUSION

          For the foregoing reasons, the Court DENIES the Defendants' Motion to Dismiss (Filing

   No. 180) and GRANTS Common Cause's Motion for Summary Judgment (Filing No. 182). The

   Court ISSUES A PERMANENT INJUNCTION prohibiting the Defendants from implementing

   SEA 334 §§ 5.5(d)–(f) and prohibiting the Defendants from otherwise removing any Indiana

   registrant from the list of eligible voters because of a change in residence absent: (1) a request or

   confirmation in writing directly from the voter that the voter is ineligible or does not wish to be

   registered; or (2) the NVRA-prescribed process of (a) notifying the voter, (b) giving the voter an

   opportunity to respond, and (c) then waiting two inactive federal election cycles. A similar ruling

   was issued in the related case Indiana State Conference of the National Association for the

   Advancement of Colored People, et. al. v. Lawson et al., 1:17-cv-2897-TWP-MPB. The trial and

   final pretrial conference are hereby VACATED. Final judgment will issue under separate order.

          SO ORDERED.

   Date: 8/24/2020




                                                    25
Case 1:17-cv-03936-TWP-MPB Document 199 Filed 08/24/20 Page 26 of 27 PageID #: 2259




    DISTRIBUTION:

    Courtney Lyn Abshire                  Stuart C. Naifeh
    INDIANA ATTORNEY GENERAL              DEMOS
    courtney.abshire@atg.in.gov           snaifeh@demos.org

    Chiraag Bains                         Parvinder Kaur Nijjar
    DEMOS                                 INDIANA ATTORNEY GENERAL
    cbains@demos.org                      parvinder.nijjar@atg.in.gov

    Adriel I. Cepeda Derieux              Stevie Pactor
    AMERICAN CIVIL LIBERTIES UNION        ACLU OF INDIANA
    FOUNDATION, INC.                      spactor@aclu-in.org
    acepedaderieux@aclu.org
                                          Kaylan L Phillips
    Jefferson S. Garn                     PUBLIC INTEREST LEGAL
    INDIANA ATTORNEY GENERAL              FOUNDATION
    Jefferson.Garn@atg.in.gov             kphillips@publicinterestlegal.org

    William R. Groth                      Aleksandrina Penkova Pratt
    MACEY SWANSON LLP                     INDIANA ATTORNEY GENERAL
    wgroth@fdgtlaborlaw.com               aleksandrina.pratt@atg.in.gov

    Dale E. Ho                            Gavin Minor Rose
    AMERICAN CIVIL LIBERTIES UNION        ACLU OF INDIANA
    FOUNDATION, INC.                      grose@aclu-in.org
    dale.ho@aclu.org
                                          Christiane A. Roussell
    Matthew Jedreski                      DAVIS WRIGHT TREMAINE LLP
    DAVIS WRIGHT TREMAINE LLP             christianeroussell@dwt.com
    mjedreski@dwt.com
                                          Kathryn Sadasivan
    Kate Kennedy                          DEMOS
    DAVIS WRIGHT TREMAINE LLP             ksadasivan@demos.org
    katekennedy@dwt.com
                                          Kelly Suzanne Thompson
    Sophia Lin Lakin                      INDIANA ATTORNEY GENERAL
    AMERICAN CIVIL LIBERTIES UNION        kelly.thompson@atg.in.gov
    FOUNDATION, INC.
    slakin@aclu.org                       Grace Katherine Thompson
                                          DAVIS WRIGHT TREMAINE LLP
    Rebecca L. McClain                    gracethompson@dwt.com
    INDIANA ATTORNEY GENERAL
    rebecca.mcclain@atg.in.gov



                                        26
Case 1:17-cv-03936-TWP-MPB Document 199 Filed 08/24/20 Page 27 of 27 PageID #: 2260




                                          L. Danielle Toaltoan
    Diana Lynn Moers                      DAVIS WRIGHT TREMAINE LLP
    INDIANA ATTORNEY GENERAL              danielletoaltoan@dwt.com
    diana.moers@atg.in.gov




                                        27
